                             UNITED STATES DISTRICT COURT

                               DISTRICT OF NEW MEXICO
                              ______________________________

ROCKY CHIPPS,

               Plaintiff,

       vs.                                                  No. Civ.18-00459 WJ/SMV

CITY OF ROSWELL, a municipal corporation,
OFFICER ALBERTO ALBO, in his Individual Capacity
And as an employee of the Roswell Police Department,
JOHN DOES I-IV, in their individual capacity and
As employees of the Roswell Police Department,

               Defendants.

                       MEMORANDUM OPINION AND ORDER
                     DENYING DEFENDANT CITY OF ROSWELL’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       THIS MATTER comes before the Court upon a Motion to Dismiss Plaintiff’s Complaint,

filed May 24, 2018 by Defendant City of Roswell (“Defendant” or “City”). (Doc. 6). Having

reviewed the parties’ briefs and the applicable law, the Court finds that Defendant’s motion is not

well-taken and, therefore, is denied.

                                        BACKGROUND

       Plaintiff is suing the City of Roswell and Defendant officers, employed by the City of

Roswell as law enforcement officers, for violation of his federal civil rights based on an incident

that occurred on or about April 6, 2015. According to the complaint, early in the morning on that

day, Defendant Alba attempted to initiate a traffic stop of a vehicle which he observed traveling

southbound on South Kansas Street in Roswell, New Mexico. Defendant Alba lost sight of the

vehicle and drove around the area for several blocks in an attempt to locate it. He observed two
men walking in an area more than two blocks away from where he had last seen the vehicle, and

approached one of the men, who is the Plaintiff in this case. The complaint alleges that:

   •   Defendant Alba did not have reasonable suspicion or probable cause to believe that
       Plaintiff had committed, or was about to commit, a crime;

   •   Defendant Alba unnecessarily deployed a taser against Plaintiff, and while Plaintiff was
       on the ground, jumped on top of Plaintiff and struck Plaintiff in the face several times;

   •   Defendant Alba made false statements in his report; and that

   •   Defendant Alba did not have lawful authority to seize, search, arrest, use force against or
       falsely imprison Plaintiff.

       Plaintiff filed the complaint on April 4, 2018 in the County of Chaves, Fifth Judicial District

Court. Defendants removed the case to federal court on May 16, 2018 under this Court’s original

jurisdiction over Plaintiffs’ federal claims. The complaint alleges three counts:

   Count 1: Fourth Amendment claim for excessive force and illegal seizure against all
   Defendant officers;
   Count 2: Negligent Hiring, Training, Supervision and Retention as to Defendant City of
   Roswell; and
   Count 3: Fourth Amendment Violation for Malicious Prosecution.

                                           DISCUSSION

       Rule 12(b)(6) permits the Court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the

complaint must have sufficient factual matter that if true, states a claim to relief that is plausible

on its face. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (“Iqbal”). As such, a plaintiff’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007) (“Twombly”). All well-pleaded factual allegations are “viewed

in the light most favorable to the nonmoving party.” Brokers’ Choice of Am., Inc. v. NBC

Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014). In ruling on a motion to dismiss, “a court

should disregard all conclusory statements of law and consider whether the remaining specific

                                                  2
factual allegations, if assumed to be true, plausibly suggest the defendant is liable.” Kan. Penn

Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011). Mere “labels and conclusions” or

“formulaic recitation[s] of the elements of a cause of action” will not suffice. Twombly, 550 U.S.

at 555.

          The Tenth Circuit holds that “[c]ontext matters in notice pleading. Robbins v. Oklahoma,

519 F.3d 1242, 1248 (10th Cir. 2008) (internal quotation marks omitted) (“the degree of specificity

necessary to establish plausibility and fair notice, and therefore the need to include sufficient

factual allegations, depends on context”).

          Defendant contends that Plaintiff’s federal claims should be dismissed against the City

because Plaintiff has not adequately stated sufficient facts to allege a municipal liability claim

under the Iqbal/Twombly standard.

          The Court agrees with Defendant that the City cannot be liable under a vicarious liability

theory or where based solely on supervisor status. See Trujillo v. Williams, 465 F.3d 1210, 1228

(10th Cir. 2006) (there is no respondeat superior liability under §1983); Mitchell v. Maynard, 80

F.3d 1433 (10th Cir. 1996) (supervisor status by itself is insufficient to support liability under

§1983). Rather, when suing a governmental entity such as the City of Roswell, a plaintiff must

demonstrate that an official policy or custom of the City was the “moving force” behind the alleged

constitutional deprivation. Monell v. Department of Social Services, 436 U.S. 658, 694 (1978).

          Defendant relies on one paragraph in the complaint to argue that Plaintiff’s allegations are

insufficient to support a Monell claim:

          Defendant City of Roswell’s negligence includes but is not limited to inadequate
          screening of Officer Alba for the position of law enforcement officer, inadequate
          management, inadequate training and enforcement of policies regarding citizen
          encounters, inadequate training and enforcement of policies regarding
          enforcement of traffic violations, inadequate training regarding police work,
          inadequate training regarding knowledge of the law and its enforcement,

                                                   3
        placement or retention of Officer Alba in direct contact with the community and
        citizens, and inadequate supervision of Officer Alba.

Compl., ¶58 (Count 2, Negligent Hiring, Training, Supervision and Retention).              However,

Defendant ignores other paragraphs describing the manner in which the City allegedly failed to

provide adequate training and supervision with respect to:

    •   screening and background checks (¶41);
    •   management and training for citizen encounters and arrest of citizens (¶42);
    •   management and training regarding deployment of a taser and the constitutional
        standards underlying use of tasers (¶¶43 &44); and
    •   supervision of Defendant Alba.

        While the complaint does not specifically state that the City’s policy was a “moving force”

behind the alleged constitutional deprivation, the above allegations do assert that the policy caused

Plaintiff’s alleged injuries. ¶59.

        Defendant contends that the complaint is insufficient because it does not state facts which

show that “these alleged ‘deficiencies’ actually exist” or that such deficiencies reflect deliberate

indifference on the part of the City. Doc. 12 at 2, 3. Defendant’s contentions are misplaced within

the context of a motion to dismiss. First, Plaintiff does allege that Defendant’s conduct was

deliberately indifferent within the context of each count, including Count 2 which asserts a

municipal liability claim. See Graves v. Thomas, 450 F.3d 450 F.3d 1215, 1218 (plaintiff alleging

that municipality failed to train officers adequately must show that inaction was result of deliberate

indifference). Second, to be sure, Plaintiff will eventually have to prove that the alleged

deficiencies actually exist, whether in response to a summary judgment motion or at trial. Id. at

1221 (setting out requirements for Monell claim). In a motion to dismiss, however, a plaintiff’s

complaint must meet the requirements set forth under the Iqbal/Twombly standard, and this

Plaintiff has done. The complaint contains a degree of specificity to establish a plausible §1983

claim against the City for negligent hiring, training, supervision and retention.

                                                  4
       THEREFORE,

       IT IS ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Complaint (Doc. 6) is

hereby DENIED for reasons described in this Memorandum Opinion and Order.




                                        _________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           5
